DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement 
The Information Disclosure Statement(s) submitted by applicant on 03/10/2020 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance for claim(s) 25 is that applicant's claimed invention includes an actuator component for a droplet deposition head wherein a projection of the overlying portion of the second layer covers at least a majority of the length of the overlying portion of the first layer; and wherein: the pattern comprises one or more elongate elements; each piezoelectric member and each overlying portion of 
The primary reason for allowance for claim(s) 44 is that applicant's claimed invention includes a droplet deposition head comprising an actuator component wherein the overlying portion of the second layer projects onto the length of the overlying portion of the first layer; wherein the projection of the overlying portion of the second layer covers at least a majority of the length of the overlying portion of the first layer; and wherein: the pattern comprises one or more elongate elements; each piezoelectric member and each overlying portion of the first layer elongates in the length direction defining a width direction, which is perpendicular to the length direction and to the thickness direction; and each piezoelectric member comprises one or more elongate conductive members: a first group of one or more elongate conductive members and a second group of one or more elongate conductive members, each of the first group of elongate conductive members extending from a first longitudinal end of the corresponding piezoelectric member and each of the second group of elongate 
United States patent publication number 20200189279 to Xiong et al discloses a piezoelectric actuator. However, the prior art fails to disclose the above limitation(s). 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached at (571) 272- 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/BRADLEY W THIES/Primary Examiner, Art Unit 2853